UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ROY A. DURHAM, JR., Case No. 1113-cv-226
Plaintiff, Black, J.
Litkovitz, M.J.
vs.
ROB JEFFREYS, et al., ORDER
Defendants.

Plaintiff, a former inmate at the Warren Correctional lnstitution (“WCI”) in Lebanon,
Ohio initiated this action in April 2013 by filing a pro se complaint under 42 U.S.C. § 1983
challenging his treatment at WCI Where he was incarcerated from October 2011 to April l, 2012.
This matter is before the Court on plaintiffs motion for a stay, motion to reopen discovery, and
motion for an extension of time to respond to defendants’ motion for summary judgment (Doc.
188).

In his motion, plaintiff again explains that his psychological/mental health conditions
make it difficult for him to litigate this action. (Doc. 188 at 2). Plaintiff seeks to reopen
discovery and requests a stay of litigation (Id. at 2-7). Alternatively, plaintiff requests an
additional fourteen days to respond to defendants’ motion for summary judgmentl (Id.).

For the reasons previously stated by this Court, plaintiffs motion is DENIED in its
entirety. With respect to plaintiffs request to reopen discovery, the Court previously granted
plaintiffs requests for certain items of discovery, but limited his requests to information and
records relating to his claims against the six defendants from alleged incidents at WCI occurring
between October 2011 and April 1, 2012. (Doc. 165). Defendants subsequently filed a notice of
completion of discovery (Doc. 166). Plaintiff’s request for additional discovery is irrelevant to

the alleged incidents at WCI occurring between October 2011 and April 1, 2012. (See Doc. 188

at 3-7). With respect to plaintiffs motion to stay, the Court again notes that a stay of
proceedings is not justified in this case. As the Court previously explained, “[t]his case has a
complex procedural history and has been on the Court’s docket since 2013.” (Doc. 184 at 2).
Granting a stay of proceedings to allow plaintiff to reopen discovery_aHer defendants filed their
motion for summary judgment in November 2018_would be contrary to the interests of judicial
economy and fairness to defendants, and it would needlessly delay a resolution of this matter.
Finally, on February 7, 2019, after fully considering plaintiffs argument that his mental health
conditions have prevented him from conducting effective and timely litigation in this matter, the
Court ordered plaintiff to file a response to defendants’ motion for summary judgment within
thirty days. (Doc. 186). The Court noted, in bold print, that no further extensions of time would
be granted (Ia’.). Accordingly, plaintiffs motion to reopen discovery, motion for a stay, and
motion for an extension of time to respond to defendants’ motion for summary judgment (Doc.
188) are DENIED.

IT IS SO ORDERED.

D ate: J/oz ;Lr// ? MM
' Karen L_ Litkovitz

United States Magistrate Judge

 

